FILED
                              NOT FOR PUBLICATION                            OCT 6 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



VADIM VLADIMIROVICH                               No. 10-71940
SAVINSKIY,
                                                  Agency No. A071-129-244
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2012 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Vadim Vladimirovich Savinskiy, a native and citizen of Russia, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by

8 U.S.C. § 1252. We review de novo constitutional claims and questions of law.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Khan v. Holder, 584 F.3d 773, 776 (9th Cir. 2009). We deny in part and dismiss in

part the petition for review.

      Savinskiy’s contention that the agency erred by disregarding or

mischaracterizing the evidence he submitted in support of his application for

cancellation of removal is unavailing. See Almaghzar v. Gonzales, 457 F.3d 915,

922 (9th Cir. 2006) (agency did not err where it did not refuse consideration of the

evidence and decision stated that agency considered the evidence, whether or not it

was specifically mentioned).

      We lack jurisdiction over Savinskiy’s contention that the agency committed

legal error by failing to adhere to its own precedent in denying his cancellation

application in the exercise of discretion. See Martinez-Rosas v. Gonzales, 424 F.3d

926, 930 (9th Cir. 2005) (a petitioner’s claim that the IJ misapplied precedent in

making a discretionary determination “is nothing more than an argument that the IJ

abused his discretion, a matter over which we have no jurisdiction”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                     10-71940